275 S.W.3d 390 (2009)
Firdose SULTANA, Respondent,
v.
Amjad SHARIFF, Appellant.
No. ED 91011.
Missouri Court of Appeals, Eastern District, Division Two.
February 3, 2009.
Vernon R. Dawdy, Fenton, MO, for Appellant.
Hardy C. Menees, Kirkwood, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Amjad Shariff (hereinafter, "Husband") appeals from the trial court's judgment dissolving his marriage to Firdose Sultana (hereinafter, "Wife"). Husband raises four points on appeal, challenging the trial court's imputation of income, the Wife's award of maintenance, the calculation of child support, and the Wife's award of attorneys' fees.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).